DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 20, and 38-47 are pending in the application with claims 20 and 40-47 withdrawn. Claims 1-3 and 38-39 are examined herein.

Response to Arguments
Applicant’s amendments and arguments filed 08/10/2022 have been fully considered and are partially persuasive. 

Claim Objections
Applicant’s amendments to the claims overcome the claim objections of record. 

Specification, 35 U.S.C. 101, and 35 U.S.C. 112(a)
Regarding the publication, “Ultradense protium p(0) and deuterium D(0) and their relation to ordinary Rydberg matter: a review”1 (Remarks, pp. 10-11), Examiner cannot find any assertions of net exothermic reactions in the publication. Rather, as stated in Applicant’s Remarks, the paper appears to be directed towards ultra-dense hydrogen having an internuclear distance at 2.3 pm. Therefore, the publication does not support Applicant’s assertion of electricity production (i.e., net energy production) via electron-mediated nuclear reactions.  

Applicant further submitted in support of the instant application the paper “On the hydrino state of the relativistic hydrogen atom”2. Similar to the above publication, Examiner does not see any assertions of net exothermic reactions in this paper. As acknowledged by Applicant, the paper merely presents the concepts in terms of theoretical analysis and does not provide support that Applicant’s asserted net exothermic reactions have been substantiated: “Theoretical support can be found in calculations of materials capable of forming and/or maintaining, for a period of time, electron orbitals that have an average electron orbital distance from the nucleus of less than 10 pico-meters. … Here the author uses the Klein-Gordon equation for this calculation, which is essentially the square of the Dirac equation” (Applicant’s Remarks, p. 11). For example, the paper itself states (emphasis added):
“Hence, the present treatment predicts the existence of a single hydrino state which is more stable than the conventional groundstate of the hydrogen atom” (p. 5)
“The present paper shows that one can find arguments in favour of the hydrino state. The model of the hydrogen atom considered here is not the most sophisticated one. The motion of the nucleus and the spins of electron and of nucleus have been neglected” (pp. 7-8)
“As long as these more sophisticated calculations are not accomplished, there are no serious arguments from quantum mechanical theory to reject the existence of the hydrino state” (p. 8)
Therefore, Examiner concludes that a paper, providing merely theoretical and conceptual analyses, does not provide sufficient evidence to support Applicant’s assertion of electricity production (i.e., net energy production) via electron-mediated nuclear reactions.

Applicant further submits in support of the instant application the paper “Exothermic Reactions in the Partially Molten Li–Ni–Cu Alloy” (Remarks, p. 11). Examiner notes the paper was published in a journal, “Journal of Condensed Matter Nuclear Science” which is dedicated to “Experiments and Methods in Cold Fusion”3,4 and the paper clearly describes a cold fusion reaction (see p. 179). As discussed in the prior Office action and further below, fusion is only known to occur at extremely high kinetic energies, i.e., extremely high temperatures. The concept of “cold fusion” is unproven and has been repeatedly rejected by mainstream scientists. Examiner further notes, one of the inventors of the present application is listed as an author of this paper. A single publication, by the inventor, in a cold fusion journal does not suggest a scientific consensus or provide objective evidence that the present invention is capable of achieving nuclear fusion at temperatures magnitudes lower than those known to be required for fusion reactions or providing a net energy output. 

Regarding the Uppsula University experiments (Remarks, pp. 11-14) Examiner appreciates the summary of the experiments. However, because Applicant did not attach or provide a publication of the experimental setup and results, Examiner is unable to properly weigh and evaluate the merits of the experiment. 

Applicant addresses the Wands Factors (pp. 15-16), stating that “the instant mechanism in no way abandons modern nuclear physics, such that the outcomes of the recited apparatus could be reasonably predicted and have been measured” and “the viability of low-energy nuclear reactions as a substantial source of marketable commercial energy in no way involves a complete departure from the accepted and well-tested theories that comprise known nuclear and plasma physics, chemistry, and electromagnetism.” However, as discussed above, the referenced publications do not provide sufficient evidence of net exothermic reactions via electron-mediated nuclear reactions such that the ordinary skilled artisan would be convinced of the operability of Applicant’s invention. Nor would the skilled artisan find the referenced publications to be persuasive evidence that modern nuclear physics is entirely misunderstood by mainstream scientists.

Therefore, Applicant’s arguments are not persuasive in overcoming the specification objections and 35 U.S.C. 101 and 35 U.S.C. 112(a) rejections.

Further, Applicant’s amendments to the claims have created a new 35 U.S.C. 112(a) issue, as discussed further below.
35 U.S.C. 112(b)
Applicant’s amendments to the claims overcome some, but not all, of the 35 U.S.C. 112(b) rejections, the remaining rejections repeated herein.

Further, Applicant’s amendments to the claims have created new 35 U.S.C. 112(b) issues, as discussed further below. 

35 U.S.C. 112(d)
Applicant’s amendments to the claims do not overcome the 35 U.S.C. 112(d) rejection. The rejection is therefore repeated herein.

Prior Art
Applicant argues “nowhere does Calaon describe a material wherein one or more Electron Mediated Nuclear Reaction Promoting Orbitals have an average electron orbital distance from the nucleus of less than 10 pico-meters” (Remarks, pp. 19-20) and “[n]owhere does Olshansky discuss or imply the existence of a fuel comprising electrons having an average electron orbital distance from the nucleus of less than 10 pico-meters, nor a fuel comprising one or more electron orbitals having a total energy between 25 and 45.6 eV, between 77 and 84 eV or between 140 and 160 eV” (Remarks, pp. 20-21).

First, Examiner notes claim 1 requires: “A fuel for nuclear reaction comprising: one or more Electron Mediated Nuclear Reaction Promoting Orbital Capable Materials [(EMNRPOCMs)]…; and one or more reactive nuclei materials.” The claim further recites (emphasis added) “wherein the one or more [EMNRPOCMs] are materials capable of at least one of forming and maintaining, for a period of time, one or more Electron Mediated Nuclear Reaction Promoting Orbitals [(EMNRPOs)], wherein the one or more [EMNRPOs] have an average electron orbital distance from a nucleus of less than 10 pico-meters.” In other words, the claim does not necessarily require “a material wherein one or more [EMNRPOs] have an average electron orbital distance from the nucleus of less than 10 pico-meters,” as argued by Applicant. Rather, the claim requires one or more EMNRPOCMs, which are materials capable of at least one of forming and maintaining one or more EMNRPOs. 

Additionally, as discussed above and in Applicant’s Remarks, paragraphs [0006], [0007], and [0033] of the instant specification, and the claims, EMNRPOCMs are materials capable of at least one of forming or maintaining, for a period of time, one or more EMNRPOs, wherein the one or more EMNRPOs have an average electron orbital distance from a nucleus of less than 10 pico-meters. The specification discloses hydrogen (H), deuterium (D), and tritium (T) are examples of EMNRPOCM: “Electron Mediated Nuclear Reaction Promoting Orbital Capable Material (EMNRPOCM), such as Zitterbewegung Orbital Capable Material (ZOCM), such as 1H nuclei or 2H nuclei” ([0006]), “The light nuclei EMNRPOCMs may be hydrogen (1H) and/or deuterium (2H)” ([0007]), “Preferably, EMNRPOCMs have a nucleus, which has charge Z = 1 (i.e. 1H, 2H, 3H)” ([0033]). Calaon discloses a fuel for nuclear reaction comprising hydrogen, deuterium, or tritium (pp. 4-5), which is disclosed in the instant specification as a suitable EMNRPOCM. Therefore, Calaon discloses the limitation of claim 1. Similarly, Olshansky discloses a fuel for nuclear reaction comprising hydrogen ([0252]), which is disclosed in the instant specification as a suitable EMNRPOCM. Therefore, Olshansky also discloses the limitation of claim 1. 

Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification is objected to under 35 U.S.C. 112(a) as failing to provide an adequate written description of the invention and further for failing to provide an enabling disclosure. 

The invention that one skilled in the art must be enabled to make and use is that defined by the claims of the particular application (in this case, claims 1-3 and 38-39). A patent claim is invalid if it is not supported by an enabling disclosure.

Applicant’s claims are directed towards “[a] fuel for nuclear reaction” (claim 1). The asserted utility of the present invention is the production of electricity: “a method and apparatus for energy production from nuclear reactions” ([0002]), “[a] method and apparatus for Electron-Mediated Nuclear Reaction (EMNR) … [that] may be net exothermic” ([0006]), “sustainable energy production may be achieved” ([0012]), “used for generating heat, radiation, power and/or energy” ([0123]), “energy generating method [that] requires only a metal or a combination of metals as input, does not generate harmful output waste, is easily controllable, and is nearly radioactive free” ([0228]), and “an economical, clean and sustainable energy production technology” ([0228]). Therefore, the specification purports to disclose a nuclear reaction apparatus that generates an energy gain capable of creating sustainable, commercially viable amounts of power.

However, the specification does not enable the skilled artisan to produce a nuclear reaction by “heating a fuel to initiate and/or sustain an exothermic reaction in the fuel” ([0136]; see also claim 1). 

In the BACKGROUND OF THE INVENTION ([0003]-[0005]), Applicant admits that previous cold fusion nuclear reaction attempts have failed:
Other preceding radioactivity-free nuclear inventions mainly relate to energy generation based on Nickel-Hydrogen and Palladium-Deuterium fuel couples. The industrialization of these preceding inventions is not straightforward, preventing the commercial exploitation of such preceding inventions to date. Up to now, only neutron-mediated chain reaction of heavy nuclei has been industrially developed. It is the basis of all current nuclear energy production.

Despite the failure of all others hitherto, Applicant asserts the utility of the claimed device to be low-energy nuclear fusion reactions producing a useful energy gain for practical applications: “The presently disclosed invention facilitates its industrial utilization by the virtues of its reliable start-up, good controllability, and sufficiently high power density” ([0005]).
	Therefore, the specification purports to disclose a nuclear-powered device and method that generates an energy gain capable of creating commercially viable amounts of power. 

The invention centers around “electron-mediated nuclear reactions” or “EMNRs,” which are considered as based on the “cold nuclear reactions” concept. The only support Examiner can find for the disclosed “EMNR” mechanism is on cold fusion websites or personal blogs regarding cold fusion mechanisms, e.g., a blog5 by Andrea Calaon (who appears to have proposed the theory of “EMNRs”) (emphasis added):
Many people have their own theories about LENR. I add myself to the long list with what is not actually a complete and closed theory. 
…
The fact that no LENR theory has gained definitive success, means that some unusual ingredient that contradicts the so called “standard model” is indeed necessary. My theory in fact requires a single “non-standard ingredient”
… 
If I had to give it all a name I would call it:
“Electron Mediated Nuclear Reactions”: EMNR.

Applicant asserts that these exothermic, electron-mediated nuclear reactions may be double electron capture reactions ([0070], [0114], [0199], [0245]) or fusion reactions ([0111], [0125], [0146], [0232], [0235]).

Double electron capture is a known decay process. There are two modes for this process, two-neutrino double electron capture and zero-neutrino double electron capture6. As recently as 2020, zero-neutrino double-electron capture has never been observed in any element, despite numerous attempts7, and scientists note that it may not be possible at all2,8. As recently as 2019, two-neutrino double-electron capture has been observed only in 78Kr, 130Ba, and 124Xe9. Applicant instead suggests 58Ni, 40Ca, and 64Zn ([0053]). Double electron capture has only been theorized for 58Ni4, 40Ca2, and 64Zn10. Therefore, Applicant’s alleged utility of commercial energy production via double electron capture as claimed and as disclosed would be considered highly speculative by mainstream scientists. 

Further, As is known by those having ordinary skill in the art, overcoming the Coulomb barrier to achieve critical ignition for nuclear fusion is only known to occur at extremely high kinetic energies, i.e., extremely high temperatures, such as those present on the sun. Georgia State University11 summarizes:
The temperatures required to overcome the coulomb barrier for fusion to occur are so high as to require extraordinary means for their achievement. Such thermally initiated reactions are commonly called thermonuclear fusion … the temperatures are in the range of 107-108K.

However, Applicant asserts the disclosed reactions may occur at low temperatures (e.g., 1300°C, see [0238]), which is significantly lower than the temperatures required for nuclear fusion as cited above in the quotation from Georgia State University. Further, the disclosure provides no mechanism for achieving and maintaining the temperatures of hundreds of millions of degrees Kelvin known to be required to achieve nuclear fusion. 

In view of the above and as discussed further below, a skilled artisan would have cause to doubt the asserted utility of the present invention based on the following factors. 

If Applicant has truly achieved the claimed breakthroughs in nuclear energy research after an admitted 70+ years of failed attempts, where are all the supporting papers published by scientists in the nuclear energy community? A skilled artisan would expect there to be press releases, third-party publications, literature reviews and critiques, etc. if Applicant has achieved nuclear reaction power output with the claimed system and device after nearly a century of failed attempts. Such publications could lend weight to the asserted utility. Without such evidence, however, the asserted utility of the present invention remains incredible.

Applicant’s disclosure therefore lacks adequate teachings to enable the skilled artisan to make and use “[a] method and apparatus for Electron-Mediated Nuclear Reaction (EMNR) … [that] may be net exothermic” ([0006]) that “requires only a metal or a combination of metals as input, does not generate harmful output waste, is easily controllable, and is nearly radioactive free” ([0228]) to create “an economical, clean and sustainable energy production technology” ([0228]).

Reproducibility
	The amount of guidance or direction necessary to enable an invention is inversely related to the amount of knowledge in the state of the art, as well as to the predictability of the art. In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970); MPEP 2164.03. The art of the present invention, an apparatus for net energy production sufficient to be used as a viable energy source ([0002], [0006], [0012], [0123], [0228]) by simply by “heating a fuel to initiate and/or sustain an exothermic reaction in the fuel” ([0136]; see also claim 1) is too undeveloped to be considered to have a body of existing knowledge associated with it, much less predictability of results. Reproducibility must go beyond one's own laboratory. One must produce a set of instructions – a recipe – that would enable a skilled artisan to produce the same results. If reproducibility occurs only in one’s own laboratory, errors (such as systematic errors) would be suspect.

Reproducibility of alleged low-temperature nuclear reactions is a critical feature in determining if a disclosure adequately teaches other practitioners how to make and use an invention. Applicant's disclosure is insufficient as to how the embodiments described therein are based upon valid and reproducible methodology.

Applicant has provided unsupported theory and speculative embodiments based upon questionable science. Therefore, such theories and the experimental results attributed to them are also questionable until such a time that Applicant rigorously proves that the suggested concepts are plausible and the calculations performed statistically sound. Since Applicant has not yet established the operability of the presently claimed invention, it is considered that the invention is lacking in utility. Given the state of the art as here discussed, it would be unreasonable to expect one skilled in the art to be able to make and use the claimed invention without undue experimentation.

Undue Experimentation
It is the Examiner's position that an undue amount of experimentation would be required to produce an operative embodiment of Applicant's invention.

In its present form, the disclosure is completely devoid of useful instruction that might enable a person skilled in the art to follow Applicant's methods, account or control for any necessary assumptions, or manipulate the input data with any expectation of how the outcome may be affected.

Applicant believes they have produced a successful apparatus for initiating and sustaining “electron-mediated nuclear reactions” sufficient to create large amounts of commercially viable energy ([0002], [0005], [0006], [0012], [0123], [0228]) in a low temperature environment ([0238]). 
To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing date of the application without undue experimentation, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989).

Reviewing the aforementioned Wands factors, Examiner summarizes the above elaborated explanations as to why Applicant's invention fails to satisfy the enablement requirement:
(A) The breadth of the claims: Applicant’s claim to achieve nuclear reactions using a fuel comprising one or more “Electron Mediated Nuclear Reaction Promoting Orbital Capable Materials” (e.g., hydrogen, deuterium, or tritium; see [0006], [0007], [0033]) and one or more reactive materials, as recited in claim 1, is extremely broad, as evidenced by its too-simple-to-be-true mechanism for the alleged induced reactions (“one or more Electron Mediated Nuclear Reaction Promoting Orbital Capable Materials” and “one or more reactive nuclei materials”) followed by an unlikely result (“for nuclear reaction”) as well as the fact that this mechanism necessarily abandons modern nuclear physics, such that the outcomes of the recited apparatus cannot be reasonably predicted and measured. See MPEP 2164.08.
(B) The nature of the invention and state of the prior art: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the viability of low-energy nuclear reactions as a substantial source of marketable commercial energy. As currently disclosed by Applicant, such viability involves a complete departure from the accepted and well-tested theories that comprise known nuclear and plasma physics, chemistry, and electromagnetism. As such, the subject matter to which the invention pertains lies outside the realm of workings science. Further, the effects as claimed by Applicant have not been verified by the existing body of scientific work and are, in fact, incompatible with it. See MPEP 2164.05(a).
(C) The level of one of ordinary skill: The level of ordinary skill in the art cannot be ascertained because the art encompassing low-temperature nuclear reactions research lies within the realm of fringe science and subsequently does not possess a recognizable standard level of associated skill. See MPEP 2164.05(b).
(D) The level of predictability in the art: Low-temperature nuclear reaction experiments are predictably unable to produce expected, reproducible, or meaningful empirical data. See MPEP 2164.03.
(E) The amount of direction provided by the inventor: The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. As discussed above, low-temperature nuclear reactions are not viable sources of useful energy. Applicant fails to provide a detailed explanation as to how to achieve energy production with the disclosed apparatus. See MPEP 2164.03.
(F) The existence of working examples: Examples are defined as and explained by theoretical possibilities and are not reliably-reproducible working examples. See MPEP 2164.02.
(G) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: In view of the above factors, the quantity of experimentation needed is infinite. Viable low-energy nuclear reaction reactors for producing net energy gain have not yet been demonstrated and the disclosure does not provide sufficient guidance that would enable a skilled artisan to make and use the invention. See MPEP 2164.06.

As evidenced above, the specification, in its present state, fails to teach a person having ordinary skill in the art how to make and use the invention, and the specification is therefore inadequate. The disclosed invention is not, as required by 35 U.S.C. 101, supported by either a specific and substantial asserted utility or a well-established utility. In view of the above evidence, a skilled artisan would doubt the credibility of the utility of the present invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Applicant’s claimed invention is directed to “[a] fuel for nuclear reaction” (claim1) for practical applications from a low-temperature nuclear reaction. The production of said energy from a low-temperature nuclear reaction is considered as being Applicant’s specified utility as discussed above ([0002], [0005], [0006], [0012], [0123], [0228]).

In describing said specified utility, Applicant has set forth the inadequately supported theory that simply heating a fuel comprising a hydrogen isotope (see [0006], [0007], [0033]) and a reactive nuclei material (e.g., H, D, T, He, Li, Be; see [0038], [0044]) can produce and sustain exothermic nuclear reactions ([0136]; see also claim 1). While useful as a thought experiment, this fact creates a type of deficiency in which an assertion of specific and substantial utility for the claimed invention made by an Applicant is not credible. See MPEP 2107.01(II) for further examples of the Federal courts’ treatment of inventions claiming incredible utility. The Examiner has provided a preponderance of evidence as to why the asserted operation and utility of Applicant’s invention is inconsistent with known scientific principles, making it speculative at best as to whether attributes of the invention necessary to impart the asserted utility are actually present in the invention. As set forth in the objection to the specification above, there is currently no reputable evidence of record to indicate the invention has been reduced to the point of providing an operative low-temperature nuclear reaction apparatus. See also In re Sichert, 556 F.2d 1154, 196 USPQ 209 (CCPA 1977). Accordingly, the invention as disclosed is deemed inoperable and therefore lacking in utility for its purported purpose of creating the commercially-viable amounts of energy disclosed. The Examiner finds the asserted utility of the present invention to be incredible in view of contemporary knowledge. It is therefore neither “credible” nor “well-established.”

Claims 1-3 and 38-39 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility for the detailed reasons provided above in the specification objections that are accordingly incorporated herein.

Claims 1-3 and 38-39 are rejected under 35 U.S.C. 101 because the disclosed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above. The disclosed utility is low-energy nuclear reactions for the production of electricity ([0002], [0005], [0006], [0012], [0123], [0228]). In the above objection to the specification, the Examiner has provided substantial evidence that those skilled in the art would reasonably doubt this asserted utility of the claimed invention. “The PTO may establish a reason to doubt an invention’s asserted utility when the written description ‘suggest[s] an inherently unbelievable undertaking or involve[s] implausible scientific principles.’” In re Cortright, 165 F.3d 1353, 1357 (Fed. Cir. 1999) (quoting In re Brana, 51 F.3d 1560, 1566 (Fed. Cir. 1995)). 

As set forth in MPEP 2107.01, subsection IV, a deficiency under 35 U.S.C. 101 also creates a deficiency under 35 U.S.C. 112(a) as discussed further below. See In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995). Citing In re Brana, the Federal Circuit noted, “Obviously, if a claimed invention does not have utility, the specification cannot enable one to use it.” Because the invention as claimed does not have a specific and substantial utility that is credible, a person skilled in the art would not be able to use the invention as claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 and 38-39 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for the same reasons set forth in the above objection to the specification, which are accordingly incorporated herein. In view of the above presented Wands factors, it is the Examiner’s position that undue experimentation would be required to make and use the claimed invention. Given the overly broad claims for producing low-energy nuclear reactions, the complete departure of the disclosed mechanism from the accepted and well-tested scientific theories, the unpredictability of the art, and the lack of guidance provided by the inventor as to how to achieve the claimed results, the Examiner has determined that the disclosure does not contain sufficient information regarding the subject matter of the claims so as to enable a skilled artisan to make and used the claimed invention without undue or unreasonable experimentation. 

Claims 1-3 and 38-39 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

Specifically, it is unclear whether the Applicant had actual or constructive possession of the claimed apparatus at the time of filing. As discussed above, there is no evidence that the apparatus of the present invention is capable of causing low-energy nuclear reactions, or that the invention is capable of producing a net energy output. There exist no viable low-energy reactors to date that are capable of such reactions and results and the specification fails to describe distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention. 

Further, as currently amended, claim 1 recites “wherein one or more of said EMNRPOCMs comprises one or more [] EMNRPOEs [] having an [] EMNRPOETE [] between 25 and 45.6 eV, between 77 and 84 eV or between 140 and 160 eV.” This limitation is not adequately supported in the disclosure as filed. The specification as filed discloses: “For 1H, the EMNRPOETE may be a ZOETE and may be ~80 – 81 eV. For 2H, the EMNRPOETE may be a ZOETE and may be ~35 eV” ([0028]). There does not appear to be any disclosure of the ranges of EMNRPOETEs as recited in amended claim 1. The limitation is therefore new matter.

Claims 1-3 and 38-39 are still further rejected under 35 U.S.C. 112(a) because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the same reasons set forth in the above objection to the specification as well as in the rejection under 35 U.S.C. 101 above, which are accordingly incorporated herein; as such, one skilled in the art clearly would not know how to use the claimed invention.

Claims 1-3 and 38-39 are rejected under 35 U.S.C. 112(a) because the best mode contemplated by the inventor or joint inventor has not been disclosed. Evidence of concealment of the best mode is based upon the disclosure of the Calaon (“Yet Another LENR Theory: Electron-mediated Nuclear Reactions (EMNR)”) and Olshansky (US Publication No. 2019/0096535) publications cited herein. Calaon and Olshansky disclose a low-energy nuclear reaction device (Calaon, Abstract; Olshansky, Abstract). However, as shown in the above specification objection, this mechanism for producing net energy output nuclear reactions in a low-energy environment is unproven and unworkable. Accordingly, if Applicant’s low-energy nuclear reaction device is operative, while Calaon and Olshansky’s is not, then the Examiner must conclude that some essential information is missing from Applicant’s disclosure that makes Applicant’s invention operative. 

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 38-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is indefinite because the claim recites “EMNRPOCMs” without first introducing the acronym.

Claim 1 is further indefinite because it is unclear with respect to what limitation the limitation “or, wherein one or more of said EMNRPOCMs comprises one or more Electron Mediated Nuclear Reaction Promoting Orbital Electrons (EMNRPOEs) having an Electron Mediated Nuclear Reaction Promoting Orbital Electron Total Energy (EMNRPOETE) between 25 and 45.6 eV, between 77 and 84 eV or between 140 and 160 eV” is an alternative. Does the fuel of claim 1 comprise one or more EMNRPOCMs wherein either the one or more EMNRPOCMs are materials capable of at least one of forming and maintaining, for a period of time, one or more EMNRPOs or the one or more EMNRPOCMs comprises one or more EMNRPOEs? Or does the fuel of claim 1 comprise one or more EMNRPOCMs wherein the one or more EMNRPOCms are materials capable of at least one of forming and maintaining, for a period of time, one or more EMNRPOs, wherein either the one or more EMNRPOs have an average electron orbital distance from a nucleus of less than 10 pico-meters or the one or more EMNRPOCMs comprises one or more EMNRPOEs? Or another interpretation?

Claim 3 recites “one or modifying material comprises at least one Cu and Al.” Is the limitation intended to recite “one or more modifying material comprise at least one of Cu and Al”?

Claim 39 recites “wherein one or more of the materials” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the materials refers to the EMNRPOCM, reactive nuclei materials, TIKEEOM, modifying material, ZOCM, light nucleus material, TIKEEOCM, TiKEEOMM, TIKEEOMCM, melting point modifying material, fracture-inducing material, material capable of sustaining excited electrons, material having different Fermi levels in the molten and solid phases, saturating material, OMM, material having an atomic number, Z, equal to 1, or another material. If referring to the latter, (“a material having an atomic number, Z, equal to 1”) this is further unclear because parent claim 38 recites only a single material, while claim 39 recites “one or more of the materials.”

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 38-39 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. For example, claim 2, on which claim 3 depends, recites the fuel may comprise one or more TIKEEOMs, one or more modifying material, “and/or” “at least one of” the items listed in the sub-bullets under bullet 3. However, claim 3 recites features of the TIKEEOM, modifying material, etc. without any positive recitation of these materials in the claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 38-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Yet Another LENR Theory: Electron-mediated Nuclear Reactions (EMNR)” (“Calaon”) (citations refer to previously provided NPL document).

Regarding claim 1, Calaon discloses a fuel for nuclear reaction (Abstract) comprising:
one or more EMNRPOCMs, wherein the one or more EMNRPOCMs are materials capable of at least one of forming and maintaining, for a period of time, one or more EMNRPOs, wherein the one or more EMNRPOs have an average electron orbital distance from a nucleus of less than 10 pico-meters (pp. 4-5; “As the stable isotopes of hydrogen are three, there are three possible reactions that generate three different Hydronions: [hydrogen, deuterium, tritium]”; Examiner notes [0006], [0007], and [0033] of the instant specification discloses hydrogen (H), deuterium (D), and tritium (T) as suitable EMNRPOCMs); and
one or more reactive nuclei materials, wherein said reactive nuclei materials comprise a nucleus having at least one of one neutron and one proton (Abstract, Table 1, p. 8; “The formation of Hydronions requires the so called Nuclear Active Environment (NAE),” “Lithium is a very good NAE,” Table 1 listing fluorine (F), nitrogen (N), oxygen (O), nickel (Ni), and lithium (Li) as potential “NAEs”; Examiner notes [0044] of the instant specification discloses Li, N, O, F, and Ni as suitable reactive materials).

Regarding claim 2, Calaon discloses the fuel according to claim 1 and further discloses wherein, at least one of:
at least one of the reactive nuclei materials is at least one of Li, N, O, and F (Abstract, Table 1, p. 8; “The formation of Hydronions requires the so called Nuclear Active Environment (NAE),” “Lithium is a very good NAE,” Table 1 listing F, N, O, Ni, and Li as potential “NAEs”);
one or more of the EMNRPOCMs is a ZOCM (pp. 4-5; “As the stable isotopes of hydrogen are three, there are three possible reactions that generate three different Hydronions: [hydrogen, deuterium, tritium]”; Examiner notes [0006], [0007], and [0035] of the instant specification discloses H, D, and T as suitable ZOCMs);
one at least one of the EMNRPOCMs and reactive nuclei materials comprises a light nucleus material having an atomic number of less than or equal to 11 (Abstract, Table 1, pp. 4-5, 8; Calaon discloses the fuel comprises H, D, or T, all of which have an atomic number (Z) of 1, and Li (Z=3), N (Z=7), O (Z=8), or F (Z=9)12); and
one or more of the reactive nuclei materials comprises a metal (Table 1, p. 8; Calaon discloses the fuel may comprise Li, which is a metal).

Regarding claim 3, Calaon discloses the fuel according to claim 2 and further discloses wherein:
one or more of the ZOCM comprises at least one of 1H, 2H and 3H (pp. 4-5; “As the stable isotopes of hydrogen are three, there are three possible reactions that generate three different Hydronions: [hydrogen, deuterium, tritium]”).

Regarding claim 38, Calaon discloses the fuel according to claim 3 and further discloses wherein:
at least one of the light nucleus EMNRPOCM comprises a material having an atomic number Z equal to 1 (pp. 4-5; “As the stable isotopes of hydrogen are three, there are three possible reactions that generate three different Hydronions: [hydrogen, deuterium, tritium]”; H, D, and T all have an atomic number of 18).

Regarding claim 39, Calaon discloses the fuel according to claim 38 and further discloses wherein one or more of the materials having an atomic number Z equal to 1 comprise at least one of 1H, 2H, and 3H (pp. 4-5; “As the stable isotopes of hydrogen are three, there are three possible reactions that generate three different Hydronions: [hydrogen, deuterium, tritium]”).

Claim(s) 1-3 and 38-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication No. 2019/0096535 (“Olshansky”).

Regarding claim 1, Olshansky discloses a fuel for nuclear reaction (Abstract) comprising:
one or more EMNRPOCMs, wherein the one or more EMNRPOCMs are materials capable of at least one of forming and maintaining, for a period of time, one or more EMNRPOs, wherein the one or more EMNRPOs have an average electron orbital distance from a nucleus of less than 10 pico-meters ([0252]; Olshansky discloses the fuel may comprise H; Examiner notes [0006] and [0007] of the instant specification discloses H as a suitable EMNRPOCM); and
one or more reactive nuclei materials, wherein said reactive nuclei materials comprise a nucleus having at least one of one neutron and one proton ([0252]; Olshansky discloses the fuel may comprise Li; Examiner notes [0044] of the instant specification discloses Li as a suitable reactive material).

Regarding claim 2, Olshansky discloses the fuel according to claim 1 and further discloses the fuel further comprising:
one or more TIKEEOMs comprising at least one TIKEEO having at least one TIKEE having a TIKE within +/- 10 eV of an EMNRPOETE of one or more EMNRPOEs of one or more EMNRPOs of one or more of the EMRPOCMs ([0252]; Olshansky discloses the fuel may comprise Ni; Examiner notes [0009] of the instant specification discloses Ni as a suitable TIKEEOM for H);
one or more modifying material ([0252]; Olshansky discloses the fuel may comprise aluminum (Al); Examiner notes [0074] of the instant specification discloses Al as a suitable modifying material); and/or
wherein, at least one of:
at least one of the reactive nuclei materials is Li ([0252]);
one or more of the EMNRPOCMs is a ZOCM ([0252]; Olshansky discloses the fuel comprises H; Examiner notes [0006] and [0007] of the instant specification discloses H as a suitable ZOCMs);
one at least one of the EMNRPOCMs and reactive nuclei materials comprises a light nucleus material having an atomic number of less than or equal to 11 ([0252]; Olshansky discloses the fuel comprises H (Z=1) and Li (Z=3)8); and
one or more of the reactive nuclei materials comprises a metal ([0252]; Olshansky discloses the fuel comprises Li, which is a metal).

Regarding claim 3, Olshansky discloses the fuel according to claim 2 and further discloses wherein at least one of:
one or more of the modifying material comprises Al ([0252]);
one or more of the modifying material comprises a melting point modifying material ([0252]; Olshansky discloses the fuel comprises Al; Examiner notes [0072] of the instant specification discloses Al as a suitable melting point modifying material);
one or more of the TIKEEOMs comprises a metal ([0252]; Olshansky discloses the fuel comprises Ni, which is a metal);
one or more of the ZOCM comprises 1H ([0252]); and
one or more of the TIKEEOMs comprise at least Ni ([0252]).

Regarding claim 38, Olshansky discloses the fuel according to claim 3 and further discloses wherein:
at least one of the light nucleus EMNRPOCM comprises a material having an atomic number Z equal to 1 ([0252]).

Regarding claim 39, Olshansky discloses the fuel according to claim 38 and further discloses wherein one or more of the materials having an atomic number Z equal to 1 comprise 1H ([0252]).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Examiner, Art Unit 3646                                                                                                    
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Holmlid, Leif, and Sindre Zeiner-Gundersen. "Ultradense protium p (0) and deuterium D (0) and their relation to ordinary Rydberg matter: a review." Physica Scripta 94.7 (2019): 075005.
        2 Naudts, Jan. "On the hydrino state of the relativistic hydrogen atom." arXiv preprint physics/0507193 (2005).
        3 https://www.ecat.org/?p=612
        4 https://www.iscmns.org/idxjcmns.htm
        5 https://lenr-calaon-explanation.weebly.com/
        6 See p. 2: Angloher, G., et al. "New limits on double electron capture of 40Ca and 180W." Journal of Physics G: Nuclear and Particle Physics 43.9 (2016): 095202.
        7 See Abstract: Blaum, K., et al. "Neutrinoless double-electron capture." Reviews of Modern Physics 92.4 (2020): 045007.
        8 See pp. 1, 5: Rukhadze, Ekaterina, et al. "Investigation of double beta decay of 58Ni at the Modane Underground Laboratory." Journal of Physics: Conference Series. Vol. 1342. No. 1. IOP Publishing, 2020.
        9 See Abstract: Aprile, E. "Observation of two-neutrino double electron capture in 124Xe with XENON1T." Nature 568.7753 (2019).
        10 See pp. 1-2, 4: Bellini, F., et al. "Search for double β-decay modes of 64Zn using purified zinc." The European Physical Journal C 81.2 (2021): 1-7.
        11 Department of Physics and Astronomy, “Critical Ignition Temperature for Fusion,” Georgia State University, http://hyperphysics.phy-astr.gsu.edu/hbase/NucEne/coubar.html
        12 https://periodictable.com/